Exhibit 10.26


PURCHASE AND SALE AGREEMENT


EFFECTIVE DATE: July 1, 2003     PARTIES: Cox Health, a Missouri corporation  
1423 N. Jefferson   Springfield, MO 65802   Fax No. (417) 269-3092   Attn: David
Stewart                                               ("Cox")       Medtox
Laboratories, Inc., a Minnesota corporation   402 West County Road D   St. Paul,
MN 55112   Fax No. (651) 628-6150   Attn: Kevin
Wiersma                                             ("Medtox")



RECITALS:

       A.        Cox currently performs testing for drugs of abuse (the
“Services”) to certain businesses (the “Customers”).

       B.        Medtox desires to purchase from Cox its Customer List (defined
below), free and clear of any and all liabilities, liens, claims, charges,
security interests, pledges, restrictions and encumbrances of every kind and
character (collectively, the “Encumbrances”), subject to the terms and
conditions of this Purchase and Sale Agreement (the “Agreement”).

       C.        Cox has agreed to sell the Customer List (defined below) to
Medtox subject to the terms and conditions of this Agreement.


AGREEMENT:

        In consideration of the mutual promises set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

      1.        Sale of Customer List.


           a.        Description of Customer List. Upon the terms and subject to
the conditions of this Agreement, Cox shall sell, transfer, assign, convey, and
deliver to Medtox, and Medtox shall purchase from Cox, free and clear of all
Encumbrances, all of Cox’s right, title and interest in and to the list of all
of the Customers (including such Customers’ contact information) attached hereto
as Exhibit A (collectively, the “Customer List”).


1

--------------------------------------------------------------------------------




           b.        Purchase Price. In consideration of the sale of the
Customer List by Cox to Medtox, Medtox agrees to pay Cox as set forth on
Schedule 1(b).


           c.        Reports and Payment. On or before the end of the fourth
full calendar month following the Effective Date and within thirty (30) days
after the end of each three (3) month period thereafter during the term of this
Agreement, Medtox shall provide to Cox a written report itemizing the amounts
invoiced to Customers and the Cash Revenues and shall deliver payment for the
amounts then due to Cox; provided, however, Medtox shall be entitled to withhold
any portion or all of the payments due Cox pursuant to Section 7.


           d.        Records. Medtox agrees to keep accurate written records in
sufficient detail to enable the consideration payable under this Agreement by
Medtox to be determined and verified. Medtox shall maintain such records during
the term of this Agreement and for a period of not less than three (3) years
thereafter; provided, however, the obligation of Medtox to maintain such records
shall terminate upon breach by Cox of any covenant or agreement contained in
this Agreement or any representation or warranty made by Cox shall prove to be
materially untrue or misleading.


           e.        Audit of Records. Upon reasonable notice and during regular
business hours, Medtox shall make its business records relating to the Customer
List available for audit by an independent accountant selected by Cox to verify
the accuracy of the reports provided and the payments made by Medtox to Cox
under this Agreement. Such audits shall be at the expense of Cox; provided,
however, (i) if any such audit reveals underpayment by more than five percent
(5%) during the audit period, Medtox shall reimburse Cox for all expenses
incurred by Cox to conduct such audit, and (ii) the obligation of Medtox to make
its business records available to Cox shall terminate upon breach by Cox of any
covenant or agreement contained in this Agreement or any representation or
warranty made by Cox shall prove to be materially untrue or misleading.


      2.        No Assumption of Liabilities. Medtox is not assuming any
liabilities, obligations or undertakings of Cox.

      3.        Transition of Customer Business.


           a.        Open Purchase Orders. Cox shall perform Services on any
Customer order submitted prior to the Effective Date.


           b.        Outstanding Invoices. Cox shall retain all payments
received by it under outstanding invoices for Services ordered prior to the
Effective Date.


      4.        Representations and Warranties of Cox. Cox represents and
warrants as follows:

2

--------------------------------------------------------------------------------




           a.        Organization. Cox is a corporation duly organized, validly
existing and in good standing under the laws of the state of Missouri. Cox has
all corporate right, power and authority, and holds any and all privileges,
franchises, immunities, licenses, permits, authorizations and approvals, and has
made any and all qualifications, registrations and filings, which are required
(by law, contract, agreement or otherwise) for it to own and operate its
properties and assets, and to otherwise carry on and conduct the Business.


           b.        Authority. This Agreement has been duly authorized,
executed and delivered by Cox and is valid and binding obligation of Cox
enforceable against Cox in accordance with its terms except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
and similar laws affecting creditors rights generally and except as such
enforceability may be limited by general principles of equity; and Cox has full
corporate right and power to enter into and perform its obligations under this
Agreement.


           c.        Qualifications. Cox is qualified to do business as a
foreign corporation in each jurisdiction where the conduct of its business or
its ownership of properties requires such qualifications.


           d.        Conflicts. Neither the execution, delivery or performance
of this Agreement nor the consummation of the transactions contemplated hereby,
does or will, after the giving of notice, or the lapse of time, or otherwise,
(i) conflict with, result in a breach of, or constitute a default under, the
Articles of Incorporation or By-laws of Cox, or any federal, state or local law,
statute, code, ordinance, rule or regulation, or any federal, state or local
court or administrative order or process, or any contract, agreement,
arrangement, commitment or plan to which Cox is a party, or under which Cox may
be obligated, or by which Cox may be subject or bound, (ii) result in the
creation of any mortgage, pledge, lien, claim, charge, encumbrance or assessment
upon, or otherwise adversely affect, any of the Customer List, or (iii)
terminate, amend or modify, or give any party the right to terminate, amend,
modify, abandon or refuse to perform or comply with, any contract, agreement,
arrangement, commitment or plan to which Cox is a party, or under which Cox may
be obligated, or by which Cox may be subject or bound.


           e.        Title to Customer List. Cox has good and marketable title
to the Customer List, free and clear of any Encumbrances or other adverse
interests of any kind.


           f.        Compliance with Law. Cox is not materially in default under
or in violation of any applicable statute, law, ordinance, decree, order, rule,
regulation, franchise, permit or license of any governmental body applicable to
the Customer List or the Services.


           g.        Customer List. The Customer List does not contain
individual names or any other potentially identifying information about the
individuals who have been tested or will be tested in connection with the
Services.


3

--------------------------------------------------------------------------------




           h.        Consents. Cox is not required to obtain any consent or
other approvals from any governmental agency or other person (including, without
limitation, any Customer and any financial institution) as a result of the
transactions contemplated hereby.


           i.        Privacy. Neither the creation, possession or use of the
Customer List, nor the transfer of the Customer List to Medtox along with
subsequent possession and use by Medtox, has violated or will violate any
applicable law or regulation, including but not limited to, the Federal Trade
Commission Act (FTC Act) or Health Insurance Portability and Accountability Act
(HIPPA) and the regulations promulgated thereunder. Cox further represents and
warrants that it has not adopted any privacy or similar policy and has not given
any notices or made any statements regarding privacy, confidential information
or the like to any of the Customers.


           j.        Non-Disclosure. Cox has not disclosed, granted a license to
use, transferred or otherwise shared the Customer List with any person or entity
engaged in the Business during the past three (3) years.


      5.        Representations and Warranties of Medtox. Medtox represents and
warrants as follows:


           a.        Organization. Medtox is a corporation, duly organized and
validly existing and in good standing under the laws of Minnesota.


           b.        Authority. This Agreement has been duly authorized,
executed and delivered by Medtox and is a valid and binding obligation of Medtox
enforceable against Medtox in accordance with its terms; and Medtox has full
corporate right and power to enter into and perform its obligations under this
Agreement.


      6.        Covenants of Cox.

           a.        Covenant Not to Compete. For a period of five (5) years
commencing as of the Effective Date, anywhere in the United States, neither Cox
nor any of its affiliates shall directly or indirectly, either for itself or any
other person, (i) own, manage, control, participate in, permit is name to be
used by, consult with, render services for or otherwise assist in any manner any
entity that owns, invests in, manages, controls or engages in the Services (the
“Restricted Business”), (ii) employ or attempt to employ or assist anyone else
to employ any current or future employee of Medtox without the prior written
consent of Medtox, or (iii) solicit any Customer or do business substantially
identical to, or competitive with the Restricted Business. If, at the time of
enforcement of this Section 6, the duration, scope or area restrictions stated
herein are found to be unreasonable under circumstances then existing, the
parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area. Cox
agrees that Medtox shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and the obligations under
this Section 6 not only by an action or actions for damages, but also by an
action or actions for specific performance, injunction and/or other equitable
relief without posting any bond or security to enforce or prevent any
violations, whether anticipatory, continuing or future, of the provisions of
this Section 6.


4

--------------------------------------------------------------------------------




           b.        Confidentiality. From and after the Closing, neither Cox,
nor any of its affiliates, or agents will use any the Customer List for itself
or for any other person, firm, corporation, limited liability company,
partnership or other entity unless such use (i) is approved for such use or
disclosure by Medtox in writing, or (ii) is used or disclosed pursuant to
applicable laws, statutes, rules, regulations or orders of governmental
authorities or the order of any court of competent jurisdiction provided that
Medtox is given reasonable prior notice of such disclosure.


           c.        Further Assurances. Cox shall deliver to Medtox such other
documents and instruments as may be reasonably required to consummate the
transactions contemplated hereby. All documents, instruments and opinions to be
furnished by Cox pursuant hereto shall be in form and substance reasonably
satisfactory to Medtox and its counsel.


      7.         Default; Remedies.


           a.        Withhold Payment. In addition to any other remedy available
to Medtox, if Cox shall fail to observe or perform any of the terms, conditions,
covenants or agreements required to be observed or performed by Cox under this
Agreement or any representation or warranty made by Cox in this Agreement shall
prove to have been untrue in any material respect or materially misleading as of
the time such representation or warranty was made, Medtox may withhold any
payments due to Cox under Section 1.


           b.        Specific Performance. It is understood that, in the event
of a breach of this Agreement, the measure of damages at law to the affected
party will be difficult to ascertain and the remedy at law may be inadequate.
Accordingly, it is specifically agreed that both Cox and Medtox shall be
entitled to the remedy of specific performance to enforce the terms and
conditions of this Agreement


           c.        Arbitration. Except for (i) any claims for temporary or
permanent injunctive relief or (ii) any causes of action brought in equity by
either party hereto, any and all disputes, controversies, or claims arising out
of or relating to this Agreement, or the breach, termination or invalidity
thereof, shall be finally settled in accordance with this Section 7(c).


           i.        Either party may initiate negotiation proceedings by
writing a letter to the other party setting forth the particulars of the
dispute, the terms of the contract that are involved and the suggested
resolution of the dispute. If the dispute is not resolved within thirty (30)
days after delivery of the initial written letter setting forth the particulars
of the dispute, either party may submit such dispute to binding arbitration
conducted pursuant to the provisions of this Agreement and the commercial
arbitration rules of the American Arbitration Association (“AAA”), unless such
AAA rules are inconsistent with the provisions of this Supply Agreement, in
which case the rules of this Agreement shall govern.


5

--------------------------------------------------------------------------------




           ii.       The case shall be submitted to a single arbitrator who
shall be a retired state or federal judge or an attorney who has practiced in
the area of business litigation or in the substantive area of law related to
this Agreement, for at least ten (10) years. Each party shall submit a list of
three (3) arbitrators to the other party within ten (10) days after the
initiating party has delivered a written notice to the other party demanding
arbitration of the dispute. From the combined list, the parties shall mutually
agree on the arbitrator. Should the parties be unable to agree on the choice of
an arbitrator within thirty (30) days after delivery of the written notice
demanding arbitration, the arbitration shall be conducted by a panel of three
(3) arbitrators. Each party shall choose one arbitrator within ten (10) after
the expiration of the above thirty (30) day period and the two selected shall
choose a third arbitrator within five (5) days after their appointment.


           iii.      The site of the arbitration shall be in the metropolitan
area of Minneapolis/St. Paul in the state of Minnesota. The exact location
within such metropolitan area shall be designated by the arbitrator(s). The
arbitrator(s) shall allow the parties to conduct limited discovery.


           iv.       The arbitration award shall be final and binding upon the
parties and may be entered and enforced in any court having jurisdiction. Each
party shall bear its own expenses and the costs of arbitration shall be borne
equally by the parties.


      8.        Closing. The consummation of the transactions contemplated by
this Agreement shall occur on the Effective Date (the “Closing”).

      9.        Bill of Sale. On the Effective Date, Seller shall execute and
deliver to the Buyer a Bill of Sale, in the form attached as Exhibit B,
conveying the Customer List to Medtox, free and clear of all Encumbrances.

      10.       General Provisions.


           a.        Expenses. Each party will pay its own legal, accounting and
other expenses incurred in connection with this Agreement.


           b.        Brokerage. Neither party has engaged a broker or finder in
connection with this transaction.


           c.        Nature and Survival of Representations. All statements
contained in any certificate or other instrument delivered by or on behalf of a
party pursuant hereto shall be deemed representations and warranties by the
party making such statements. No party shall be deemed to have made any
representations or warranties except as specifically provided in this Agreement.
All representations and warranties of Cox contained herein and the covenants and
agreements contained in Sections 5, 6, 7, 10(c) and 10(d) shall survive the
consummation of the transactions contemplated by this Agreement and shall
continue indefinitely.


6

--------------------------------------------------------------------------------




           d.        Indemnification. Cox shall indemnify Medtox with respect to
any claim arising from the Customer List, and any breach of any of Cox’s
obligations under this Agreement, and shall hold Medtox harmless from, any
out-of-pocket loss, cost, liability or expense (including, but not limited to
reasonable legal fees) which Medtox may incur or suffer by reason of, or which
results, arises out of, or is based upon the Customer List, the inaccuracy or
breach of any representation or warranty made by Cox in this Agreement or the
failure of Cox to comply with any of its covenants in this Agreement. If any
damages as defined in this Section shall result in any tax saving or other
monetary benefit to Medtox, the amount of such damages shall be reduced to
reflect such benefit.


           e.        Notices. All notices, demands and other communications
provided for in this Agreement shall be in writing and shall be given by
personal delivery, via facsimile transmission (receipt telephonically
confirmed), by nationally recognized overnight courier (prepaid), or by
certified or registered first class mail, postage prepaid, return receipt
requested, sent to each party, at its address as set forth at the beginning of
this Agreement or at such other address or in such other manner as may be
designated by such party in written notice to the other party. All such notices,
demands and communications shall be effective when personally delivered, one (1)
business day after delivery to the overnight courier, upon telephone
confirmation of facsimile transmission or upon receipt after dispatch by mail to
the party to whom the same is given or made.


           f.        Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns.


           g.        Entire Agreement. This Agreement, together with Exhibit A,
contains the entire contract between the parties as to the subject matter hereof
and supersedes any prior or contemporaneous written or oral agreements between
the parties with respect to the subject matter hereof.


           h.        Severability. Any provision of the Agreement which is
prohibited or unenforceable in any jurisdiction shall, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


           i.        Captions. The captions or headings herein are for
convenience only and in no way define, limit or describe the scope or intent of
any provisions of this Agreement.


7

--------------------------------------------------------------------------------




           j.        Modifications and Waivers. No purported amendment,
modification or waiver of any provision of this Agreement shall be binding
unless set forth in a written document signed by all parties (in the case of
amendments and modifications) or by the party to be charged thereby (in the case
of waivers). Any waiver shall be limited to the circumstance or event
specifically referenced in the written waiver document and shall not be deemed a
waiver of any other term or provision of this Agreement or of the same
circumstance or event upon any recurrence thereof. The failure of any party at
any time to require performance of any provisions hereof shall, in no manner,
affect the right at a later date to enforce the same.


           k.        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota, without
application of its conflict of laws provisions.


           l.        Counterparts. This Agreement may be executed in any number
of counterparts, and transmitted via facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.


[Signatures on the Following Page]



8

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement, in the
manner appropriate to each, to be effective as of the date on the first page
hereof.


  COXHEALTH               By s/s Larry D. Wallis                   Its President
and CEO                   MEDTOX LABORATORIES, INC               By s/s Kevin J.
Wiersma               Its CFO, COO                       





9

--------------------------------------------------------------------------------





EXHIBIT A


CUSTOMER LIST

Attached.



10

--------------------------------------------------------------------------------





EXHIBIT B


BILL OF SALE

Attached.



11

--------------------------------------------------------------------------------





SCHEDULE 1(B)


PURCHASE PRICE

         In consideration of the sale of the Customer List by Cox to Medtox,
Medtox agrees to pay Cox as follows:


           (i)        the sum of fifty thousand and no/100 dollars ($50,000.00)
(the “Initial Payment”) at Closing (defined in Section 8); and


           (ii)       fifty percent (50%) of the Cash Revenues (defined below)
(the “Initial Period Payments”), less the Initial Payment, for a period of one
(1) year from the Effective Date (the “Initial Period”); and


           (iii)      six and one-half percent (6.5%) of the Cash Revenues
(defined below) (the “Remaining Payments”), for a period of two years following
the Initial Period; provided, however, in the event the Initial Period Payments
do not equal or exceed the Initial Payment, the Remaining Payments shall be
reduced by an amount equal to the Initial Payment less the Initial Period
Payments.


For purposes of this Agreement, “Cash Revenues” shall mean the cash actually
received by Medtox from the Customers for the amount invoiced by Medtox to the
Customers, less the specimen collection costs and the Medical Review Officer
(MRO) fees incurred by Medtox.



12

--------------------------------------------------------------------------------
